Citation Nr: 1016227	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-34 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries in the left lower extremities. 

2.  Entitlement to service connection for residuals of cold 
injuries in the right lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In that rating decision, the RO 
denied the benefits sought on appeal. 

The Veteran originally claimed entitlement to service 
connection for frostbite of the feet, amputation of the left 
lower extremity as secondary to frostbite, and cellulitis of 
the right foot.  The Board has recharacterized the 
disabilities in the Veteran's lower extremities to 
appropriately reflect all disabilities possibly associated 
with the Veteran's claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of cold 
injuries in his lower extremities.  He reports that while 
serving in Korea during the winter months, he was exposed to 
extreme cold temperatures.  The Veteran indicated that, on 
some occasions, his feet turned black and he lost all feeling 
in his lower extremities.  The Veteran states that he has had 
no feeling in his feet since he returned from Korea.  In 
addition, in a lay statement submitted by his spouse, who 
married him shortly after his discharge, she corroborates 
that the Veteran had cold symptomatology in his lower 
extremities since the 1950s.

A June 1980 private treatment record reflects that the 
Veteran complained of a coldness sensation in his right leg.  
No etiology was associated with the Veteran's complaints at 
that time.  The Veteran has since been diagnosed as having 
diabetes mellitus.  The Veteran's left lower extremity has 
been amputated just below the knee in August 2006 after a 
finding of gas gangrene in his left foot after the Veteran 
had incurred blisters on his feet from walking barefoot 
across hot payment.  The Veteran reported that he did not 
realize the payment was hot because he had no feeling his 
feet.  The Veteran reports his right lower extremity was 
later amputated.

Thus, the Veteran reports in-service exposure to cold 
temperatures while serving in Korea, having frostbite there, 
and of having cold injury symptoms, such as loss of sensation 
in his feet, since that time.  The Veteran is competent to 
attest to his observations of his disability, such as the 
onset of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007).  The Federal Circuit has held 
that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  This does not mean that lay evidence is 
always sufficient to establish a claim, but rather only that 
it is sufficient in those cases where the lay person is 
competent and does not otherwise require specialized medical 
training and expertise to do so.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is 
competent to attest to being exposed to cold temperatures and 
of observing discoloration and loss of sensation in his lower 
extremities.  Because there is competent evidence of an 
injury in service, the Board finds a VA examination is 
necessary to obtain a medical opinion on whether the Veteran 
has a current disability that is etiologically related to any 
inservice cold injuries.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

The Board notes that it may be difficult for the Veteran to 
attend a VA examination because of the amputations in his 
lower extremities.  To the extent possible, a medical opinion 
should be obtained without arranging for him to be physically 
examined.  However, if the examiner determines that he or she 
cannot resolve the inquiries listed below without an 
examination of the Veteran, and then the RO should schedule 
the Veteran for an examination with the appropriate examiner. 

Prior to any examination, the RO should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records.  

It is noted that the record contains the Veteran's VA 
treatment records beginning in July 2006, but it is indicated 
that he sought VA treatment before this date.  The RO should 
attempt to associate any outstanding VA treatment records 
with the claims.  In particular, the RO should obtain any VA 
treatment records prior to July 2006, and since November 
2007.  If any identified records cannot be obtained, a 
memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why 
such attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO should seek to identify and obtain any 
VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO should obtain 
any VA treatment records prior to July 
2006, and since November 2007.  

If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

2.  After all the available records have 
been obtained, the RO should arrange for 
the Veteran's claims folder to be reviewed 
by the appropriate examiner to provide a 
medical opinion on whether the Veteran has 
any current residuals from inservice cold 
injuries (e.g. amputation of left and right 
lower extremities).  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with the examination.  All the 
pertinent findings should be set forth in 
detail. 

In the examination report, the examiner 
should identify the Veteran's current 
disabilities, and then provide opine as to 
whether it is at least as likely as not 
that any diagnosed disability is related to 
in-service cold injuries.  The examiner 
must acknowledge and discuss the Veteran's 
report of in-service cold exposure while in 
Korea and of having cold symptomatology 
since service, e.g., his observations that 
his feet turned black and he lost sensation 
in legs during service, as well as the lay 
statement drafted by his spouse.  The 
examiner must also consider the June 1980 
complaint of right leg coldness and the 
Veteran's diagnosis of diabetes mellitus.  
All findings and conclusions should be set 
forth in a legible report.

3.  If after the examiner has reviewed the 
Veteran's claims folder, and the examiner 
determines that he or she cannot respond to 
any of the inquires listed above without 
examining the Veteran in person, then the 
RO should schedule the Veteran for an VA 
examination.  In this regard, the examiner 
should respond to inquiries discussed 
above. 

4.  The RO should then re-adjudicate the 
claims under review here.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


